Locher, J.,
dissenting. I dissent because, as I noted in my dissent in Jones v. VIP Development Co. (1984), 15 Ohio St. 3d 90, 101-102, double recovery of workers’ compensation and intentional tort benefits is untenable in law or logic. A viable alternative might be set off of claims if a basis is presented, after recovery of workers’ compensation benefits, for a genuinely intentional tort. Unfortunately the majority has refused to apply the definition of “intentional” in an analytically consistent manner and has rejected all alternatives, such as setoff, to reconcile this problem.
Accordingly, I dissent.